 Case 19-51064      Doc 69 Filed 08/22/19 Entered 08/22/19 16:04:34               Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION



________________________________________
In re:                                                            Chapter 11

LATEX FOAM INTERNATIONAL, LLC,                                    Case No. 19-51064 (JAM)
PURELATEX BLISS, LLC,                                             Case No. 19-51067 (JAM)
LATEX FOAM INTERNATIONAL HOLDINGS, INC.,                          Case No. 19-51065 (JAM)
PLB HOLDINGS, LLC,                                                Case No. 19-51068 (JAM)
LATEX FOAM ASSETS ACQUISITION, LLC,                               Case No. 19-51066 (JAM)

              Debtors.                                Joint Administered Under Case No.
                                                      19-51064
______________________________________________________________________________

        APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, the following creditors of the above-
captioned debtors, which creditors are among the largest unsecured claimants and have indicated a
willingness to serve, are appointed to the committee of unsecured creditors:

BASF CORPORATION
c/o Peter Argiriou, Credit Manager
100 Park Avenue
Florham Park, NJ 07932
Telephone: (973) 245-6577
Email: peter.argiriou@BASF.com


RUCKEL MANUFACTURING CO.
c/o Joseph Rottenberg, CEO
63 Flushing Avenue, Unit 331
Brooklyn, NY 11205
Telephone: (917) 992-5628
Email: joerr@ruckelmfg.com


AXLE LOGISTICS
c/o Carrie Ollom, Accounting Coordinator
520 W. Summit Hill Drive, Suite 1005
Knoxville, TN 37902
Telephone: (855) 230-2953, ext. 107
Email: carrie.ollom@axlelogistics.com
      Case 19-51064      Doc 69   Filed 08/22/19   Entered 08/22/19 16:04:34       Page 2 of 2




Dated: August 22, 2019                       Respectfully submitted,
New Haven, Connecticut
                                             WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE FOR REGION 2

                                       By:   /s/ Kim L. McCabe
                                             Kim L. McCabe ct 23661
                                             Assistant United States Trustee
                                             Office of the United States Trustee
                                             Giaimo Federal Building
                                             150 Court Street, Room 302
                                             New Haven, CT 06510
                                             Telephone: (203)773-2210
                                             Email: Kim.McCabe@usdoj.gov


     cc: Debtors’ counsel




                                                                                      Page 2
